


CONSOL ENERGY INC.
LONG-TERM INCENTIVE PROGRAM (2011 - 2013)


CONSOL ENERGY INC., a Delaware corporation (the "Company"), hereby establishes
this CONSOL ENERGY INC. LONG-TERM INCENTIVE PROGRAM (2011 - 2013) (the
"Program"), in accordance with the provisions of the CONSOL Energy Inc. Equity
Incentive Plan, as amended (the "Plan"), and the terms provided herein.
WHEREAS, the Company maintains the Plan for the benefit of its key employees and
that of its Affiliates and wishes to further align the interests of key
employees with the interests of the stockholders by providing long-term
incentive compensation; and
WHEREAS, the Program is intended to enhance the Company's ability to retain the
employment of participants in the Program, and also to protect the Company's
legitimate business interests, including its confidential information, customer
relationships, and goodwill, through the use of restrictive covenants; and
WHEREAS, Section 8 of the Plan authorizes the Company to make performance-based
awards.
NOW, THEREFORE, the Compensation Committee of the Board of Directors (the
"Committee") of the Company hereby adopts the Program on the following terms and
conditions:
1.Purpose. The purposes of the Program are to: (i) provide long-term incentive
compensation to key employees to further align their interests with those of the
Company's stockholders; and (ii) protect the Company's legitimate business
interests, including its confidential information, customer relationships, and
goodwill, through the use of restrictive covenants. In addition to the terms and
conditions set forth herein, awards under the Program are subject to, and
governed by, the terms and conditions set forth in the Plan, which are hereby
incorporated by reference. Unless the context otherwise requires, capitalized
terms used in this Program and not otherwise defined herein shall have the
meanings set forth in the Plan. In the event of any conflict between the
provisions of the Program and the Plan, the Committee shall have full authority
and discretion to resolve such conflict and any such determination shall be
final, conclusive and binding on the Participant and all interested parties.


2.Effective Date. The effective date of this Program is February 23, 2011. The
Program will remain in effect until the earlier of December 31, 2013, unless
otherwise terminated sooner as provided herein.


3.Eligibility. The Chief Executive Officer of the Company (the "CEO") shall
nominate the employees of the Company and its Affiliates (other than the CEO)
who shall be eligible to participate in the Program. The Committee shall select
from a group consisting of the CEO and the nominated employees those individuals
who shall participate in the Program (each a "Participant" and collectively the
"Participants"), subject to the Board's ratification of awards to the CEO. In
the event that an employee is hired by the Company or an Affiliate during the
Performance Period, upon nomination by the CEO and to the extent consistent with
Section 162(m) of the Code, the Committee shall determine whether such employee
will become a Participant in the Program, subject to such terms, conditions and
adjustments as the Committee determines to be necessary or desirable.


4.Performance Share Unit Awards.


4.1The Committee shall determine the number of performance share units (the
"Performance Share Units") to be awarded to each Participant. Each Performance
Share Unit awarded under the Program shall represent a contingent right to
receive one share of the Company's common stock as described more fully herein,
to the extent such Performance Share Unit is earned and becomes payable pursuant
to the terms of this Program. Notwithstanding, Performance Share Units as
initially awarded have no independent economic value, but rather are mere units
of measurement used for purpose of calculating the value of benefits, if any, to
be paid under the Program.


4.2Performance Share Units shall be increased and/or decreased in accordance
with the terms of the Program as described more fully herein. Notwithstanding
any provision of this Plan to the contrary, (i) the Committee, in its sole
discretion, may reduce the amount of any Performance Share Units that would
otherwise be




--------------------------------------------------------------------------------




earned by a Participant upon attainment of the Performance Condition (as defined
below) if it concludes that such reduction is necessary or appropriate in
accordance with the guidelines established by the Committee, and (ii) the
Committee shall not use its discretionary authority to increase the number of
Performance Share Units that would otherwise be earned upon attainment of the
Performance Condition (as defined below) with respect to any award that is
intended to be performance-based compensation under Section 162(m) of the Code.


5.Performance Condition of the Performance Share Units. The total number of
Performance Share Units awarded a Participant will be earned (at a maximum award
level of 250% of Performance Share Units awarded), subject to the Committee's
exercise of its negative discretion to reduce the number of Performance Share
Units earned, if any one or more of the performance goals are achieved for the
following performance measures: (i) the Company's total stockholder return
relative to the total stockholder return of each company in the peer group (as
set forth on Attachment A); (ii) cumulative earnings before income, taxes,
depreciation and amortization (EBITDA) of the Company; or (iii) cumulative net
income of the Company, each as approved by (and in accordance with the
procedures established by) the Committee on February 23, 2011 and on file with
the Committee (each a "Performance Condition"), for the performance period of
January 1, 2011 to December 31, 2013 (the "Performance Period"); provided,
however, that except as otherwise specifically provided herein, the ability to
earn Performance Share Units and to receive payment thereon under the Program is
expressly contingent upon achievement of the performance goal for one or more
Performance Condition and otherwise satisfying all other terms and conditions of
the Program.


6.Issuance and Distribution.


6.1After the end of the Performance Period, the Committee shall certify in
writing prior to payment the extent to which the applicable Performance
Condition and any other material terms of the Program have been achieved. For
purposes of this provision, and for so long as the Code permits, the approved
minutes of the Committee meeting in which the certification is made may be
treated as written certification.


6.2Subject to the terms and conditions of this Program, Performance Share Units
earned by a Participant will be settled and paid in shares of the Company's
common stock in calendar year 2014 on a date determined in the Committee's
discretion, but in no event later than March 15th of such year (the "Payment
Date").


6.3Notwithstanding any other provision of this Program, in the event of a Change
in Control the Performance Condition will be deemed to have been achieved (at a
target award level of 100% of Performance Share Units awarded) and the value of
such units will be settled on the closing date of the Change in Control
transaction (the "CiC Payment Date"); provided, further, in the event of a
Change in Control, Performance Share Units may, in the Committee's discretion,
be settled in cash and/or securities or other property.


7.Dividends. Each Performance Share Unit will be cumulatively credited with
dividends that are paid on the Company's common stock in the form of additional
units. These additional units shall be deemed to have been purchased on the
record date for the dividend using the closing stock price of the Company's
common stock as reported in The Wall Street Journal and shall be subject to all
the same conditions and restrictions as provided in this Program applicable to
Performance Share Units.


8.Change in Participant's Status.


8.1In the event a Participant Separates from Service (i) on or after the date
the Participant has reached the age of 55 by reason of an "Early Retirement" or
"Incapacity Retirement," (ii) by reason of a "Normal Retirement," (iii) on
account of death or Disability (other than an Incapacity Retirement), or (iv) by
reason of a reduction in force as specified and implemented by the Company,
prior to the Payment Date or the CiC Payment Date, as applicable, the
Participant shall be entitled to retain the Performance Share Units and receive
payment therefore to the extent earned and payable pursuant to the provisions of
this Program; provided, however, that in the case of a Separation from Service
on account of Disability, the Participant shall only be entitled to retain a
prorated portion of the Performance Share Units determined at the end of the
Performance Period and based on the ratio of the number of complete months the
Participant is employed or serves during the Performance Period to the total
number of months in the Performance




--------------------------------------------------------------------------------




Period (or the number of remaining months in the Performance Period if the
Participant is admitted after the start of the Performance Period). In the event
a Participant Separates from Service for any other reason, including, but not
limited to, by the Participant voluntarily, or by the Company with Cause or
without Cause (other than in connection with a reduction in force as specified
above), prior to the Payment Date or the CiC Payment Date, as applicable, the
Performance Share Units awarded to the Participant shall be cancelled and
forfeited, whether payable or not, without payment by the Company or any
Affiliate. Any payments due a deceased Participant shall be paid to his estate
as provided herein after the end of the Performance Period.


8.2For purposes of the Program: the terms "Early Retirement," "Incapacity
Retirement" and "Normal Retirement," shall have the meaning ascribed thereto
under the CONSOL Energy Inc. Employee Retirement Plan, as amended, or any
successor thereto applicable to the Participant; provided, however, for purposes
of the Program a Participant shall not be considered to have Separated from
Service on account of (i) "Early Retirement" unless the Participant shall also
have completed at least one year of continuous service with the Company after
the Effective Date of this Program, or (ii) "Normal Retirement" unless the
Participant shall also have attained the age of sixty-two (62).


9.Responsibilities of the Committee. In addition to the authority granted to the
Committee under the Plan, the Committee has responsibility for all aspects of
the Program's administration, including but not limited to: ensuring that the
Program is administered in accordance with the provisions of the Program and the
Plan; approving Participants; authorizing Performance Share Unit awards to
Participants; and adjusting Performance Share Units as authorized hereunder
consistent with the terms of the Program. The ministerial responsibility of the
Program (e.g., management of day-to-day matters) is a function that has been
delegated to the Company's officers as permitted by the terms of the Plan and in
compliance with applicable law and regulation. All decisions of the Committee
under the Program shall be final, conclusive and binding on all interest
parties. No member of the Committee shall be liable for any action or
determination made in good faith on the Program or any Performance Share Units
awarded thereunder.


10.Tax Consequences/Withholding.


10.1It is intended that: (i) a Participant's Performance Share Units shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined in Section 409A and 3121(v)(2) of the Code; and (ii) a
Participant shall have merely an unfunded, unsecured promise to be paid a
benefit, and such unfunded promise shall not consist of a transfer of "property"
within the meaning of Code Section 83.


10.2A Participant shall timely remit to the Company all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Performance Share Units. Such payment shall be made to the Company in
full, in cash or check, or as otherwise authorized under the terms of the Plan.


10.3This Program is intended to be excepted from coverage under Section 409A of
the Code and the regulations promulgated thereunder and shall be administered,
interpreted and construed accordingly. Notwithstanding any provision of this
Program to the contrary, if any benefit provided under this Program is subject
to the provisions of Section 409A of the Code and the regulations issued
thereunder (and not excepted therefrom), the provisions of the Program shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed). Notwithstanding, Section 409A may
impose upon the Participant certain taxes or other charges for which the
Participant is and shall remain solely responsible, and nothing contained in
this Program or the Plan shall be construed to obligate any member of the
Committee or Board, the Company or any Affiliate (or its employees, officers or
directors) for any such taxes or other charges.


10.4Notwithstanding any provision of the Program to the contrary, if an award of
Performance Share Units under this Program is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Program would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).




--------------------------------------------------------------------------------






11.Non-Competition.


11.1The Participants hereunder agree that this Section 11 is reasonable and
necessary in order to protect the legitimate business interests and goodwill of
the Company, including the Company's trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to Participants and other employees of the Company. The Participants
acknowledge and recognize the highly competitive nature of the business of the
Company and its Affiliates and accordingly agree that during the term of each of
their employment and for a period of two (2) years after the termination
thereof:


(a)The Participants will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Affiliates conducted
business;


(b)The Participants will not contact, solicit, perform services for, or accept
business from any customer or prospective customer of the Company or any of its
Affiliates;


(c)The Participants will not directly or indirectly induce any employee of the
Company or any of its Affiliates to: (1) engage in any activity or conduct which
is prohibited pursuant to subparagraph 11.1(a); or (2) terminate such employee's
employment with the Company or any of its Affiliates. Moreover, the Participants
will not directly or indirectly employ or offer employment (in connection with
any business substantially similar to any line of business conducted by the
Company or any of its Affiliates) to any person who was employed by the Company
or any of its Affiliates unless such person shall have ceased to be employed by
the Company or any of its Affiliates for a period of at least 12 months; and


(d)The Participants will not directly or indirectly assist others in engaging in
any of the activities, which are prohibited under subparagraphs (a) - (c) above.


11.2It is expressly understood and agreed that although the Participants and the
Company consider the restrictions contained in this Section 11 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Program is
an unenforceable restriction against any Participant, the provisions of this
Program shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable against such Participant.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Program is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein. The
restrictive covenants set forth in this Section 11 shall be extended by any
amount of time that a Participant is in breach of such covenants, such that the
Company receives the full benefit of the time duration set forth above.


12.Confidential Information and Trade Secrets. The Participants and the Company
agree that certain materials, including, but not limited to, information, data
and other materials relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company and its Affiliates, constitute proprietary
confidential information and trade secrets. Accordingly, the Participants will
not at any time during or after a Participant's employment with the Company
(including any Affiliate) disclose or use for such Participant's own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any of its Affiliates, any proprietary
confidential information or trade secrets, provided that the foregoing shall not
apply to information which is not unique to the Company or any of its Affiliates
or which is generally known to the industry or the public other than as a result
of such Participant's breach of this covenant. The Participants agree that upon
termination of employment with the Company




--------------------------------------------------------------------------------




(including any Affiliate) for any reason, the Participants will immediately
return to the Company all memoranda, books, papers, plans, information, letters
and other data, and all copies thereof or therefrom, which in any way relate to
the business of the Company and its Affiliates, except that the Participants may
retain personal notes, notebooks and diaries. The Participants further agree
that the Participants will not retain or use for their own account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Company or any of its Affiliates.


13.Remedies/Forfeiture.


13.1The Participants acknowledge that a violation or attempted violation on a
Participant's part of Sections 11 and 12 will cause irreparable damage to the
Company and its Affiliates, and the Participants therefore agree that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participants or a
Participant's employees, partners or agents. The Participants agree that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company (including any Affiliate) may have under law or equity.
Specifically, the Participants agree that such right to an injunction is
cumulative and in addition to the Participants' obligations to make timely
payment to the Company as set forth in Section 13.2 of this Program. The
Participants further acknowledge and agree that a Participant's Performance
Share Units shall be cancelled and forfeited without payment by the Company if
such Participant breaches any of his or her obligations set forth in Sections 11
and 12 herein.


13.2At any point after becoming aware of a breach of any obligation set forth in
Sections 11 and 12 of this Program, the Company shall provide notice of such
breach to a Participant. By agreeing to participate in this Program, the
Participants agree that within ten (10) days after the date the Company provides
such notice, a Participant shall pay to the Company in cash an amount equal to
any and all distributions paid to or on behalf of such Participant under of this
Program within the six (6) months prior to the date of the earliest breach. The
Participants agree that failure to make such timely payment to the Company
constitutes an independent and material breach of the terms and conditions of
this Program, for which the Company may seek recovery of the unpaid amount as
liquidated damages, in addition to all other rights and remedies the Company may
have resulting from a Participant's breach of the obligations set forth in
Sections 11 and 12. The Participants agree that timely payment to the Company as
set forth in this provision of the Program is reasonable and necessary because
the compensatory damages that will result from breaches of Sections 11 and/or 12
cannot readily be ascertained. Further, the Participants agree that timely
payment to the Company as set forth in this provision of the Program is not a
penalty, and it does not preclude the Company from seeking all other remedies
that may be available to the Company, including without limitation those set
forth in this Section 13.


14.Assignment/Nonassignment.


14.1The Company shall have the right to assign this Program, including without
limitation Sections 11 and 12, and the Participants agree to remain obligated by
all provisions of this Program that are assigned to any successor, assign or
surviving entity. Any successor to the Company is an intended third party
beneficiary of this Program.


14.2The Performance Share Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a "Transfer") in any manner, other
than by will or the laws of descent and distribution. Any attempt by a
Participant to Transfer the Performance Share Units in violation of the terms of
the Program shall render the Performance Share Units null and void, and result
in the immediate forfeiture of such Performance Share Units, without payment by
the Company.


15.Impact on Benefit Plans. Payments under the Program shall not be considered
as earnings for purposes of the Company's and/or Affiliate's qualified
retirement plans or any such retirement or benefit plan unless specifically
provided for therein. Nothing herein shall prevent the Company or any Affiliate
from maintaining additional compensation plans and arrangements for its
employees.






--------------------------------------------------------------------------------




16.Successors; Changes in Stock. The obligation of the Company under the Program
shall be binding upon the successors and assigns of the Company. If a dividend
or other distribution shall be declared upon the Company's common stock payable
in shares of Company common stock, the Performance Share Units and the shares of
Company common stock on which the Performance Condition is based shall be
adjusted by adding thereto the number of shares of Company common stock which
would have been distributable thereon if such shares and Performance Share Units
had been actual Company shares and outstanding on the date fixed for determining
the stockholders entitled to receive such stock dividend or distribution. In the
event of any spin-off, split-off or split-up, dividend in property other than
cash, recapitalization or other change in the capital structure of the Company,
or any merger, consolidation, reorganization, partial or complete liquidation or
other distribution of assets (other than a normal cash dividend), or any other
corporate transaction or event having an effect similar to any of the foregoing,
or extraordinary distribution to stockholders of the Company's common stock, the
Performance Share Units and the shares of Company common stock on which the
Performance Condition is based shall be appropriately adjusted to prevent
dilution or enlargement of the rights of Participants which would otherwise
result from any such transaction, provided such adjustment shall be consistent
with Code Section 162(m) and Section 409A, as applicable.


In the case of a Change in Control, any obligation under the Program shall be
handled in accordance with the terms of Sections 6 hereof. In any case not
constituting a Change in Control in which the Company's common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the Performance Share Units constituting an award shall be calculated
based on the closing price of such common stock on the closing date of the
transaction on the principal market on which such common stock is traded, (ii)
there shall be substituted for each Performance Share Unit constituting an
award, the number and kind of shares of stock or other securities (or cash or
other property) into which each outstanding share of the Company's common stock
shall be so changed or for which each such share shall be exchangeable, and
(iii) the share of Company common stock on which the Performance Condition is
based shall be appropriately and equitably adjusted, provided any such
adjustments shall be consistent with Code Section 162(m) and Section 409A, as
applicable. In the case of any such adjustment, the Units shall remain subject
to the terms of the Program.
17.Governing Law, Jurisdiction, and Venue.


17.1This Program shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the principles of conflicts
of law.


17.2Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Program (whether
such action or proceeding arises under contract, tort, equity or otherwise).
Participant hereby irrevocably waives any objection which Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.


17.3Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.


17.4Provided that the Company commences any such action or proceeding in the
courts identified in Section 17(3), Participant irrevocably waives Participant's
right to object to or challenge the above selected forum on the basis of
inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322 or
similar state or federal statutes. Participant agrees to reimburse the Company
for all of the attorneys fees and costs it incurs to oppose Participant's
efforts to challenge or object to litigation proceeding in the courts identified
in Section 17(3) with respect to actions arising out of or relating to this
Program (whether such actions arise under contract, tort, equity or otherwise).


18.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of




--------------------------------------------------------------------------------




this Program shall in no way be construed to be a waiver of such provision or of
any other provision hereof.


19.Severability. In the event that any one or more of the provisions of this
Program shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


20.Funding. The Program is not funded and all amounts payable hereunder, if any,
shall be paid from the general assets of the Company or its Affiliate, as
applicable. No provision contained in this Program or the Plan and no action
taken pursuant to the provisions of this Program or the Plan shall create a
trust of any kind or require the Company to maintain or set aside any specific
funds to pay benefits hereunder. To the extent a Participant acquires a right to
receive payments from the Company under the Program, such right shall be no
greater than the right of any unsecured general creditor of the Company.


21.Headings. The descriptive headings of the Sections of this Program are
inserted for convenience of reference only and shall not constitute a part of
this Program.


22.Amendment or Termination of this Program. This Program may be modified,
amended, suspended or terminated by the Committee at any time; provided,
however, that no modification, amendment, suspension or termination of this Plan
shall adversely affect the rights of a Participant under the Program without the
consent of such Participant. Notwithstanding the foregoing or any provision of
this Program to the contrary, that the Company may, in its sole discretion and
without the Participant's consent, modify or amend the terms of the Program or a
Performance Share Unit award, or take any other action it deems necessary or
advisable, to cause the Program to comply with Section 409A or Section 162(m)
(or an exception thereto). Any modification, amendment, suspension or
termination shall only be effective upon a writing issued by the Company, and a
Participant shall not offer evidence of any purported oral modifications or
amendments to vary or contradict the terms of this Program document.


    IN WITNESS WHEREOF, the undersigned have executed this Program on the day
and year indicated below. This Program may be executed in more than one
counterpart, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.




Dated:    March 29, 2011         /s/ J. Brett Harvey
J. Brett Harvey, Chairman, on behalf of the
                                Board of Directors






Dated:    February 25, 2011        /s/ William Powell
William Powell, Chairman, on behalf of the
                                Compensation Committee
























ATTACHMENT A






--------------------------------------------------------------------------------




Total Stockholder Return Peer Companies*


Alliance Resource Partners, L.P.
International Coal Group Inc.
Alpha Natural Resources, Inc.
James River Coal Company
Anadarko Petroleum Corporation
Massey Energy Company
Apache Corporation
Newfield Exploration Company
Arch Coal Inc.
Nexen Inc.
Cabot Oil & Gas Corporation
Noble Energy Inc.
Callon Petroleum Co/DE
Peabody Energy Corporation
Chesapeake Energy Corporation
Penn Virginia Corporation
Cimarex Energy Co.
Pioneer Natural Resources Company
Comstock Resources Inc.
Rio Tinto Group (GBR) - ADR
Denbury Resources Inc.
St. Mary Land & Explor Company
Devon Energy Corporation
Stone Energy Corporation
Encana Corporation
Ultra Petroleum Corporation
EOG Resources, Inc.
Westmoreland Coal Company
 
 



*In the event a Peer Group company ceases to exist during the performance
period, such Peer Group company shall be excluded from the calculation of Total
Shareholder Return; provided, however, that any Peer Group company that is
liquidated and/or files for Chapter 11 reorganization would not be deemed
excluded, but rather would automatically be deemed to be in "last place" for
purposes of calculating Total Shareholder Return.








